Exhibit 10.8

EXCHANGE AGREEMENT

BY AND AMONG

SUNPOWER YC HOLDINGS, LLC

FIRST SOLAR 8POINT3 HOLDINGS, LLC

8POINT3 OPERATING COMPANY, LLC

8POINT3 GENERAL PARTNER, LLC

and

8POINT3 ENERGY PARTNERS LP

Dated as of June 24, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Article I      DEFINITIONS      1   

Section 1.1

 

Definitions

     1   

Section 1.2

 

Gender

     4    Article II     EXCHANGE      4   

Section 2.1

 

Redemption and Purchase Rights

     4   

Section 2.2

 

Expiration

     7   

Section 2.3

 

Adjustment

     8    Article III    MISCELLANEOUS PROVISIONS      8   

Section 3.1

 

Notices

     8   

Section 3.2

 

Time is of the Essence

     12   

Section 3.3

 

Assignment

     12   

Section 3.4

 

Parties in Interest

     12   

Section 3.5

 

Captions

     12   

Section 3.6

 

Governing Law

     12   

Section 3.7

 

Severability

     13   

Section 3.8

 

Consent to Jurisdiction

     13   

Section 3.9

 

Entire Agreement

     14   

Section 3.10

 

Amendment

     14   

Section 3.11

 

Waiver; Remedies

     14   

Section 3.12

 

Facsimile; Counterparts

     14   

Section 3.13

 

Tax Matters

     14   

 

i



--------------------------------------------------------------------------------

This EXCHANGE AGREEMENT (the “Agreement”), dated as of June 24, 2015, by and
among 8point3 Energy Partners LP, a Delaware limited partnership (the
“Partnership”), 8point3 General Partner, LLC, a Delaware limited liability
company (the “General Partner”), 8point3 Operating Company, LLC, a Delaware
limited liability company (the “Operating Company”), SunPower YC Holdings, LLC,
a Delaware limited liability company (“SunPower”), and First Solar 8point3
Holdings, LLC, a Delaware limited liability company (“First Solar” and, together
with SunPower, the “Sponsors”). The above-named entities are sometimes referred
to in this Agreement as a “Party” and collectively as the “Parties.”

WHEREAS, the parties hereto desire to provide for the possible future exchange
by the Sponsors, of Common Units and Class B Shares for Class A Shares or cash,
on the terms and subject to the conditions set forth herein;

WHEREAS, the parties intend that an Exchange (as defined herein) consummated
hereunder be treated for federal income tax purposes, to the extent permitted by
law, as a taxable exchange of Common Units and Class B Shares by Sponsors;

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used herein but not defined shall
have the meanings ascribed to them in the Partnership Agreement (as defined
below). As used in this Agreement, the following terms shall have the following
meanings:

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Assignee” means a Person to whom a Membership Interest has been transferred in
accordance with the Operating Company Limited Liability Company Agreement but
who has not become Member.

“Applicable Percentage” has the meaning set forth in Section 2.1(b) hereof.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.

“Cash Amount” means an amount of cash equal to (i) the number of Tendered Units
multiplied by (ii) the Current Market Price as of the date of determination.

“Cash Purchase Price” has the meaning set forth in Section 2.1(b).

“Class A Share” has the meaning set forth in the Partnership Agreement.

 

1



--------------------------------------------------------------------------------

“Class A Share Amount” means a number of Class A Shares equal to the number of
Tendered Units.

“Class B Share” has the meaning set forth in the Partnership Agreement.

“Cut-Off Date” means the fifth (5th) Business Day after the Partnership’s
receipt of a Notice of Redemption.

“Delaware Courts” has the meaning set forth in Section 3.8.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act, 6
Del C. Section 17-101, et seq., as amended, supplemented or restated from time
to time, and any successor to such statute.

“Exercise Notice” has the meaning set forth in Section 2.1(c).

“Exchange” means (i) a Redemption by the Operating Company of one or more Common
Units for, at the election of the Operating Company, Class A Shares or the Cash
Amount as described in Section 2.1(a) of this Agreement and (ii) the purchase of
Tendered Units by the Partnership from a Sponsor for, at the election of the
Partnership, the Share Purchase Price or the Cash Purchase Price.

“Exchange Right” means the rights of each Sponsor and the Partnership pursuant
to Sections 2.1(a) and (b), respectively, of this Agreement.

“Financing Party” means any and all Persons, or the agents or trustees
representing them, providing senior or subordinated debt or tax equity financing
or refinancing (including letters of credit, bank guaranties or other credit
support).

“First Solar” has the meaning set forth in the preamble to this Agreement.

“General Partner” has the meaning set forth in the preamble to this Agreement.

“Governmental Entity” means any (a) multinational, federal, national,
provincial, territorial, state, regional, municipal, local or other government,
governmental or public department, central bank, court, tribunal, arbitral body,
commission, administrative agency, board, bureau, agency or other statutory
body, domestic or foreign, (b) subdivision, agent, commission, board, or
authority of any of the foregoing, or (c) quasi-governmental or private body
exercising any regulatory, expropriation or taxing authority under, or for the
account of, any of the foregoing (including the New York Stock Exchange and
NASDAQ Stock Market), in each case, that has jurisdiction or authority with
respect to the applicable Party.

“Holder” means either (a) a Member or (b) an Assignee that owns a Common Unit.

“Laws” means any and all applicable (a) laws, constitutions, treaties, statutes,
codes, ordinances, principles of common law and equity, rules, regulations and
municipal bylaws whether domestic, foreign or international, (b) judicial,
arbitral, administrative, ministerial, departmental and regulatory judgments,
orders, writs, injunctions, decisions, and awards of any

 

2



--------------------------------------------------------------------------------

Governmental Entity, and (c) policies, practices and guidelines of any
Governmental Entity which, although not actually having the force of law, are
considered by such Governmental Entity as requiring compliance as if having the
force of law, and the term “applicable,” with respect to such Laws and in the
context that refers to one or more Persons, means such Laws that apply to such
Person or Persons or its or their business, undertaking, property or securities
at the relevant time and that emanate from a Governmental Entity having
jurisdiction over the Person or Persons or its or their business, undertaking,
property or securities.

“MD Solar” means Maryland Solar Holdings, Inc., a Delaware corporation and
wholly-owned subsidiary of First Solar, Inc.

“Notice of Redemption” has the meaning set forth in Section 2.1(a)(i).

“Operating Company” has the meaning set forth in the preamble to this Agreement.

“Operating Company Limited Liability Company Agreement” means the Amended and
Restated Limited Liability Company Agreement of 8point3 Operating Company, LLC,
dated June 24, 2015, as may be amended from time to time.

“Partnership” has the meaning set forth in the preamble to this Agreement.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of 8point3 Energy Partners LP, dated June 24, 2015, as may be
amended from time to time.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

“Redemption” has the meaning set forth in Section 2.1.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
June 24, 2015, between the Partnership, First Solar and SunPower.

“Share Purchase Price” has the meaning set forth in Section 2.1(b).

“Specified Redemption Date” means the tenth (10th) Business Day after the
receipt by the Operating Company of a Notice of Redemption (or an election to
receive the Class A Share Amount in respect of Tendered Units subject to a
deferral under Section 2.1(a)(ii)) subject to extension in accordance with
Section 2.1(a)(ii) or as otherwise agreed to in writing by the parties hereto.

“Sponsor” has the meaning set forth in the preamble to this Agreement, provided
that for so long as MD Solar holds Common Units, it shall be deemed to be a
“Sponsor” and a third party beneficiary under this Agreement.

“SunPower” has the meaning set forth in the preamble to this Agreement.

“Tendered Units” has the meaning set forth in Section 2.1(a).

 

3



--------------------------------------------------------------------------------

Section 1.2 Gender. For the purposes of this Agreement, the words “it,” “he,”
“his” or “himself” shall be interpreted to include the masculine, feminine and
corporate, other entity or trust form.

ARTICLE II

EXCHANGE

Section 2.1 Redemption and Purchase Rights.

(a) Each Sponsor shall have the right (subject to the terms and conditions set
forth herein) to require the Operating Company to redeem (each, a “Redemption”)
all or a portion of the Common Units held by such Sponsor and an equal number of
Class B Shares held by such Sponsor (one Common Unit and one Class B Share, a
“Unit” and collectively “Units,” such Units that have in fact been tendered for
redemption being hereafter referred to as “Tendered Units”) in exchange for, at
the election of the Operating Company, on or before the Specified Redemption
Date, (i) the Class A Share Amount or (ii) subject to the approval of the
Conflicts Committee and Section 2.1(a)(ii), the Cash Amount.

(i) If a Sponsor desires to exercise its right to require a Redemption, it shall
deliver a written notice to the Operating Company and the Partnership specifying
its election to receive the Cash Amount or the Class A Share Amount and the
number of Units such Sponsor desires to tender for redemption (the “Notice of
Redemption”). Operating Company shall not be obligated to effect a Redemption
until the Specified Redemption Date (it being understood that the Operating
Company will not be required to consummate such Redemption with respect to any
Tendered Units that are purchased by the Partnership pursuant to
Section 2.1(b)).

(ii) If the Operating Company, subject to the approval of the Conflicts
Committee, elects to exchange for the Cash Amount pursuant to a Notice of
Redemption, the Cash Amount shall be delivered as a certified or bank check
payable to such Sponsor or, in the Operating Company’s sole and absolute
discretion, in immediately available funds, in each case on or before the
Specified Redemption Date; provided, however, that the Operating Company shall
only be required to deliver the Cash Amount pursuant to this Section 2.1(a)(ii)
to the extent that it has received one or more capital contributions from the
Partnership sufficient to fund the amount to be delivered, it being understood
that the Partnership shall have no obligation hereunder to make any such capital
contributions. The Specified Redemption Date in respect of the portion of the
Cash Amount that is not so funded, if any, shall be deferred until such time
that the Partnership actually receives one or more capital contributions from
the Partnership sufficient to fund any remaining Cash Amount and the Operating
Company will promptly notify the Sponsors of such deferral and the number of
Tendered Units to which the deferral is applicable as determined by the
Partnership in good faith. A Sponsor, at its option, may elect to receive the
Class A Share Amount in respect of any Tendered Units subject to such deferral
in accordance with Section 2.1(a)(iii).

 

4



--------------------------------------------------------------------------------

(iii) If a Sponsor elects to receive the Class A Share Amount whether pursuant
to a Notice of Redemption or as a result of a deferral under Section 2.1(a)(ii),
the Class A Share Amount shall be delivered by the Partnership on or before the
Specified Redemption Date as duly authorized, validly issued, fully paid and
non-assessable Class A Shares, free of any pledge, lien, encumbrance or
restriction, other than the restrictions provided in the Partnership Agreement,
the Securities Act and relevant state securities or “blue sky” laws. Neither a
Sponsor, any Partner, any Assignee nor any other interested Person shall have
any right to require or cause the Partnership to register, qualify or list any
Class A Shares owned or held by such Person, whether or not such Class A Shares
are issued pursuant to this Section 2.1(a)(iii), with the Commission, with any
state securities commissioner, department or agency, under the Securities Act or
the Exchange Act or with any stock exchange; provided, however, that this
limitation shall not be in derogation of any registration or similar rights
granted pursuant to any other written agreement between the Partnership and any
such Person (including, without limitation, the Registration Rights Agreement).
Notwithstanding any delay in such delivery, a Sponsor shall be deemed the owner
of such Class A Shares for all purposes, including, without limitation, rights
to vote and consent, receive distributions, and exercise rights, as of the
Specified Redemption Date. Class A Shares issued upon a purchase of the Tendered
Units by the Partnership pursuant to this Section 2.1(a) may contain such
legends regarding restrictions under the Securities Act and applicable state
securities laws as the Partnership in good faith determines to be necessary or
advisable in order to ensure compliance with such laws.

(b) In lieu of the Redemption described in Section 2.1(a), the Partnership may,
in its sole and absolute discretion, elect to purchase some or all of the
Tendered Units (such amount, expressed as a percentage of the total number of
Tendered Units rounded up to the nearest Unit, being referred to as the
“Applicable Percentage”) from the Sponsors by delivering a written notice of
such election on or before the close of business on the Cut-Off Date. If the
Partnership so elects, on the Specified Redemption Date, the Sponsors shall sell
such number of the Tendered Units to the Partnership in exchange for, at the
election of such Sponsor, (i) a number of Class A Shares equal to the product of
the Class A Share Amount and the Applicable Percentage (the “Share Purchase
Price”) or (ii) subject to the approval of the Conflicts Committee, a cash sum
(the “Cash Purchase Price”) equal to the product of the Cash Amount and the
Applicable Percentage.

(i) If a Sponsor elects, subject to the approval of the Conflicts Committee, to
receive the Cash Purchase Price, the Cash Purchase Price shall be delivered as a
certified or bank check payable to such Sponsor or, in such Sponsor’s sole and
absolute discretion, in immediately available funds, in each case on or before
the Specified Redemption Date.

 

5



--------------------------------------------------------------------------------

(ii) If a Sponsor elects to receive the Share Purchase Price, the Share Purchase
Price shall be delivered by the Partnership as duly authorized, validly issued,
fully paid and non-assessable Class A Shares, free of any pledge, lien,
encumbrance or restriction, other than the restrictions provided in the
Partnership Agreement, the Securities Act and relevant state securities or “blue
sky” laws. Neither the Sponsors, any Partner, any Assignee nor any other
interested Person shall have any right to require or cause the Partnership to
register, qualify or list any Class A Shares owned or held by such Person,
whether or not such Class A Shares are issued pursuant to this Section 2.1(b),
with the Commission, with any state securities commissioner, department or
agency, under the Securities Act or the Exchange Act or with any stock exchange;
provided, however, that this limitation shall not be in derogation of any
registration or similar rights granted pursuant to any other written agreement
between the Partnership and any such Person (including, without limitation, the
Registration Rights Agreement). Notwithstanding any delay in such delivery, a
Sponsor shall be deemed the owner of such Class A Shares for all purposes,
including, without limitation, rights to vote or consent, receive distributions,
and exercise rights, as of the Specified Redemption Date. Class A Shares issued
upon a purchase of the Tendered Units by the Partnership pursuant to this
Section 2.1(b) may contain such legends regarding restrictions under the
Securities Act and applicable state securities laws as the Partnership in good
faith determines to be necessary or advisable in order to ensure compliance with
such laws.

(c) In the event the Partnership elects to exercise its rights pursuant to
Section 2.1(b), the Partnership shall provide a notice of its intent to exercise
its rights under Section 2.1(b) (an “Exercise Notice”) to the Operating Company
and each Sponsor on or before the close of business on the Cut-Off Date. The
failure of the Partnership to provide an Exercise Notice by the close of
business on the Cut-Off Date shall be deemed to be an election by the
Partnership not to purchase the Tendered Units.

(d) Without limiting the remedies of a Sponsor, if (A) the Operating Company,
subject to the approval of the Conflicts Committee, elects to exchange for the
Cash Amount under Section 2.1 (a) and the Cash Amount is not paid on or before
the Specified Redemption Date, or (B) such Sponsor elects to exchange the
Tendered Units under Section 2.1(b) for the Cash Purchase Price and the Cash
Purchase Price is not paid on or before the Specified Redemption Date (subject
to deferral as set forth in Section 2.1(a)(ii), interest shall accrue with
respect to the Cash Amount or Cash Purchase Price, as applicable, from the day
after the Specified Redemption Date to and including the date on which the Cash
Amount or Cash Purchase Price, as applicable, is paid at a rate equal to the
Applicable Federal Short-Term Rate as published monthly by the United States
Internal Revenue Service.

(e) Notwithstanding the provisions of Section 2.1(a) and Section 2.1(b) hereof,
if the Partnership’s purchase of Tendered Units in accordance with
Section 2.1(b) would be prohibited under the Partnership Agreement or the
Operating Company Limited Liability Company Agreement, then (i) the Partnership
shall not elect to purchase such Tendered Units and (ii) the Operating Company
shall not be obligated to effect a Redemption of such Tendered Units.

 

6



--------------------------------------------------------------------------------

(f) Notwithstanding anything herein to the contrary, with respect to any
Redemption pursuant to Section 2.1(a), or any tender of Units for purchase by
the Partnership if the Tendered Units are purchased by the Partnership pursuant
to Section 2.1(b) hereof:

(i) Without the consent of the Partnership, a Sponsor may not effect a
Redemption for less than two thousand (2,000) Units or, if such Sponsor holds
less than two thousand (2,000) Units, all of the Units held by such Sponsor.

(ii) If (A) a Sponsor surrenders Tendered Units during the period after the
Record Date with respect to a distribution payable to Holders of Common Units,
and before the record date established by the Partnership for a distribution to
its unitholders of some or all of its portion of such Operating Company
distribution, and (B) the Partnership elects to purchase any of such Tendered
Units pursuant to Section 2.1(b), then such Sponsor shall pay to the Partnership
on the Specified Redemption Date an amount in cash equal to the Operating
Company distribution paid or payable in respect of such Tendered Units.

(iii) Notwithstanding anything to the contrary herein, the consummation of such
Redemption pursuant to Section 2.1(a) hereof or a purchase of Tendered Units by
the Partnership pursuant to Section 2.1(b) hereof, as the case may be, shall not
be permitted to the extent the Partnership determines that such Redemption or
purchase (A) would be prohibited by applicable law or regulation (including,
without limitation, the Securities Act, the Delaware Act or the Delaware LP Act)
or (B) would not be permitted under any other agreements to which the
Partnership or the Operating Company may be party or any written policies of the
Partnership related to unlawful or improper trading (including, without
limitation, the policies of the Partnership relating to insider trading).

(g) The Partnership, the Operating Company and each Sponsor shall bear their own
expenses in connection with the consummation of any Exchange, whether or not any
such Exchange is ultimately consummated, except that the Operating Company shall
bear any transfer taxes, stamp taxes or duties, or other similar taxes in
connection with, or arising by reason of, any Exchange; provided, however, that
if any Class A Shares are to be delivered in a name other than that of a
Sponsor, then such Sponsor and/or the person in whose name such shares are to be
delivered shall pay to the Operating Company the amount of any transfer taxes,
stamp taxes or duties, or other similar taxes in connection with, or arising by
reason of, such Exchange or shall establish to the reasonable satisfaction of
the Partnership that such tax has been paid or is not payable.

Section 2.2 Expiration. In the event that the Operating Company is dissolved
pursuant to the Operating Company Limited Liability Company Agreement, any
Exchange Right pursuant to Section 2.1 of this Agreement shall terminate upon
final distribution of the assets of the Operating Company pursuant to the terms
and conditions of the Operating Company Limited Liability Company Agreement.

 

7



--------------------------------------------------------------------------------

Section 2.3 Adjustment. If there is any reclassification, reorganization,
recapitalization or other similar transaction in which the Common Units, Class A
Shares or Class B Shares, as applicable, are converted or changed into another
security, securities or other property, then upon any subsequent Exchange, each
Sponsor shall be entitled to receive the amount of such security, securities or
other property that such Sponsor would have received if such Exchange had
occurred immediately prior to the effective date of such reclassification,
reorganization, recapitalization or other similar transaction, taking into
account any adjustment as a result of any subdivision (by any split,
distribution or dividend, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse split, reclassification, recapitalization
or otherwise) of such security, securities or other property that occurs after
the effective time of such reclassification, reorganization, recapitalization or
other similar transaction. For the avoidance of doubt, if there is any
reclassification, reorganization, recapitalization or other similar transaction
in which the Common Units, Class A Shares or Class B Shares, as applicable, are
converted or changed into another security, securities or other property, this
Section 2.3 shall continue to be applicable, mutatis mutandis, with respect to
such security or other property. This Agreement shall apply to, mutatis
mutandis, and all references to “Common Units,” “Class A Shares” or “Class B
Shares” shall be deemed to include, any security, securities or other property
of the Operating Company or the Partnership, as applicable, which may be issued
in respect of, in exchange for or in substitution of the Common Units, Class A
Shares or Class B Shares, as applicable, by reason of any distribution or
dividend, split, reverse split, combination, reclassification, reorganization,
recapitalization, merger, exchange (other than an Exchange) or other
transaction.

ARTICLE III

MISCELLANEOUS PROVISIONS

Section 3.1 Notices. Any notice, statement, demand, claim, offer or other
written instrument required or permitted to be given pursuant to this Agreement
shall be in writing signed by the Party giving such notice and shall be sent by
facsimile, email, hand messenger delivery, overnight courier service, or
certified mail (receipt requested) to each other Party at the address set forth
below; provided that to be effective any such notice sent originally by
facsimile or email must be followed within two (2) Business Days by a copy of
such notice sent by overnight courier service:

If to the Partnership:

8point3 Energy Partners LP

c/o 8point3 General Partner, LLC

77 Rio Robles

San Jose, California 95134

Tel: (408) 240-5500

Email: chuck.boynton@sunpower.com

Attention: Charles Boynton, Chief Executive Officer

 

8



--------------------------------------------------------------------------------

with copies to:

8point3 Energy Partners LP

c/o 8point3 General Partner, LLC

400 Crossing Boulevard, 5th Floor

Bridgewater, NJ 08807

Tel: (908) 809-4130

Email: jdymbort@firstsolar.com

Attention: Jason Dymbort, General Counsel

8point3 Energy Partners LP

c/o 8point3 General Partner, LLC

350 West Washington Street, Suite 600

Tempe, Arizona 85281

Tel: (602) 414-9300

Email: mark.widmar@firstsolar.com

Attention: Mark Widmar, Chief Financial Officer

If to First Solar:

First Solar 8point3 Holdings, LLC

c/o First Solar, Inc.

350 West Washington Street, Suite 600

Tempe, Arizona 85281

Tel: (602) 414-9300

Email: mark.widmar@firstsolar.com

Attention: Mark Widmar, Chief Financial Officer

with copies to:

First Solar 8point3 Holdings, LLC

c/o First Solar, Inc.

350 West Washington Street, Suite 600

Tempe, Arizona 85281

Tel: (602) 427-2925

Email: generalcounsel@firstsolar.com

Attention: Paul Kaleta, General Counsel

 

9



--------------------------------------------------------------------------------

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Avenue NW

Washington, D.C. 20005

Tel: (202) 371-7402

Fax: (202) 661-8259

Email: lance.brasher@skadden.com

Attention: Lance Brasher

If to SunPower:

SunPower YC Holdings, LLC

c/o SunPower Corporation

77 Rio Robles

San Jose, California 95134

Tel: (408) 240-5500

Email: chuck.boynton@sunpower.com

Attention: Charles Boynton, Chief Financial Officer

with copies to:

SunPower YC Holdings, LLC

c/o SunPower Corporation

77 Rio Robles

San Jose, California 95134

Tel: (408) 240-5500

Email: lisa.bodensteiner@sunpower.com

Attention: Lisa Bodensteiner, General Counsel

Baker Botts L.L.P.

910 Louisiana Street

Houston, Texas

Tel: (713) 229-1527

Fax: (713) 229-2727

Email: joshua.davidson@bakerbotts.com

Attention: Joshua Davidson

If to the General Partner:

8point3 General Partner, LLC

77 Rio Robles

San Jose, California 95134

Tel: (408) 240-5500

Email: chuck.boynton@sunpower.com

Attention: Charles Boynton, Chief Executive Officer

 

10



--------------------------------------------------------------------------------

with copies to:

8point3 General Partner, LLC

400 Crossing Boulevard, 5th Floor

Bridgewater, NJ 08807

Tel: (908) 809-4130

Email: jdymbort@firstsolar.com

Attention: Jason Dymbort, General Counsel

8point3 General Partner, LLC

350 West Washington Street, Suite 600

Tempe, Arizona 85281

Tel: (602) 414-9300

Email: mark.widmar@firstsolar.com

Attention: Mark Widmar, Chief Financial Officer

If to the Operating Company:

8point3 Operating Company, LLC

c/o 8point3 General Partner, LLC

77 Rio Robles

San Jose, California 95134

Tel: (408) 240-5500

Email: chuck.boynton@sunpower.com

Attention: Charles Boynton, Chief Executive Officer

with copies to:

8point3 Operating Company, LLC

c/o 8point3 General Partner, LLC

400 Crossing Boulevard, 5th Floor

Bridgewater, NJ 08807

Tel: (908) 809-4130

Email: jdymbort@firstsolar.com

Attention: Jason Dymbort, General Counsel

8point3 Operating Company, LLC

c/o 8point3 General Partner, LLC

350 West Washington Street, Suite 600

Tempe, Arizona 85281

Tel: (602) 414-9300

Email: mark.widmar@firstsolar.com

Attention: Mark Widmar, Chief Financial Officer

 

11



--------------------------------------------------------------------------------

Each Party shall have the right to change the place to which notices shall be
sent or delivered or to specify one additional address to which copies of
notices may be sent, in either case by similar notice sent or delivered in like
manner to the other Party. Without limiting any other means by which a Party may
be able to prove that a notice has been received by another Party, all notices
and communications shall be deemed to have been duly given: (i) at the time
delivered by hand, if personally delivered; (ii) five (5) Business Days after
being deposited in the mail, postage prepaid, if mailed by first class certified
mail, receipt requested; (iii) when received, if sent by facsimile or email, if
received prior to 5 p.m., recipient’s time, on a Business Day, or on the next
Business Day, if received later than 5 p.m., recipient’s time; and (iv) on the
next Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery. In any case hereunder in which a Party
is required or permitted to respond to a notice from another Party within a
specified period, such period shall run from the date on which the notice was
deemed duly given as above provided, and the response shall be considered to be
timely given if given as above provided by the last day of the period provided
for such response.

Section 3.2 Time is of the Essence. Time is of the essence of this Agreement;
provided, however, notwithstanding anything to the contrary in this Agreement,
if the time period for the performance of any covenant or obligation,
satisfaction of any condition or delivery of any notice or item required under
this Agreement shall expire on a day other than a Business Day, such time period
shall be extended automatically to the next Business Day.

Section 3.3 Assignment. No Party will convey, assign or otherwise transfer
either this Agreement or any of the rights, interests or obligations hereunder
without the prior written consent of the other Parties hereto (in each of such
Party’s sole and absolute discretion). Any such prohibited conveyance,
assignment or transfer without the prior written consent of the other Parties
will be void ab initio. Notwithstanding the foregoing, nothing contained in this
Agreement shall preclude (i) any pledge, hypothecation or other transfer or
assignment of a Party’s rights, title and interest under this Agreement,
including any amounts payable to such Party under this Agreement, to a bona fide
Financing Party as security for debt financing to such Party or one of its
Affiliates, or (ii) the assignment of such rights, title and interest under this
Agreement upon exercise of remedies by a Financing Party following a default by
such Party or one of its Affiliates under the financing agreements entered into
with the Financing Parties.

Section 3.4 Parties in Interest. This Agreement is binding upon and is for the
benefit of the Parties hereto and their respective successors and permitted
assigns. This Agreement is not made for the benefit of any Person not a party
hereto (other than MD Solar), and no Person other than the Parties hereto (other
than MD Solar) and their respective successors and permitted assigns will
acquire or have any benefit, right, remedy or claim under or by virtue of this
Agreement.

Section 3.5 Captions. All Section titles or captions contained in this Agreement
or in the table of contents of this Agreement are for convenience only and shall
not be deemed to be a part of this Agreement or affect the meaning or
interpretation of this Agreement.

Section 3.6 GOVERNING LAW. THIS AGREEMENT, INCLUDING THE FORMATION, BREACH,
TERMINATION, VALIDITY, INTERPRETATION AND ENFORCEMENT THEREOF, AND ALL
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN

 

12



--------------------------------------------------------------------------------

ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
PRINCIPLES OR RULES OF CONFLICT OF LAWS, TO THE EXTENT SUCH PRINCIPLES OR RULES
WOULD PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. FOR
THE AVOIDANCE OF DOUBT, IT IS INTENDED THAT 6 DEL. C. § 2708, WHICH PROVIDES FOR
ENFORCEMENT OF DELAWARE CHOICE OF LAW WHETHER OR NOT THERE ARE OTHER
RELATIONSHIPS WITH DELAWARE, SHALL APPLY.

Section 3.7 Severability. Whenever possible each provision and term of this
Agreement will be interpreted in a manner to be effective and valid. If any term
or provision of this Agreement or the application of any such term or provision
to any Person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, the remaining provisions
hereof, or the application of such term or provision to Persons or circumstances
other than those as to which it has been held invalid, illegal or unenforceable,
will remain in full force and effect and will in no way be affected, impaired or
invalidated thereby. If any term or provision of this Agreement is held to be
prohibited or invalid, then such term or provision will be ineffective only to
the extent of such prohibition or invalidity without invalidating or affecting
in any manner whatsoever the remainder of such term or provision or the other
terms and provisions of this Agreement. Upon determination that any other term
or provision of this Agreement is invalid, void, illegal, or unenforceable, a
court of competent jurisdiction will modify such term or provision so as to
effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the fullest extent possible under the Law.

Section 3.8 Consent to Jurisdiction. Each of the Parties hereto irrevocably and
unconditionally confirms and agrees (a) that it is and shall continue to be
subject to the jurisdiction of the courts of the State of Delaware and of the
federal courts sitting in the State of Delaware and (b)(i) to the extent that
such Party is not otherwise subject to service of process in the State of
Delaware, to appoint and maintain an agent in the State of Delaware as such
Party’s agent for acceptance of legal process and notify the other Parties
hereto of the name and address of such agent, and (ii) to the fullest extent
permitted by applicable Law, that service of process may also be made on such
Party by prepaid certified mail with a proof of mailing receipt validated by the
U.S. Postal Service constituting evidence of valid service, and that, to the
fullest extent permitted by Law, service made pursuant to (b)(i) or (ii) above
shall have the same legal force and effect as if served upon such Party
personally within the State of Delaware. TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
(A) CONSENTS AND SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE
COURT LOCATED IN THE STATE OF DELAWARE, INCLUDING THE DELAWARE COURT OF CHANCERY
IN AND FOR NEW CASTLE COUNTY (THE “DELAWARE COURTS”) FOR ANY ACTIONS, SUITS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (AND AGREES NOT TO COMMENCE ANY LITIGATION
RELATING THERETO EXCEPT IN SUCH COURTS), (B) WAIVES ANY OBJECTION TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION IN THE DELAWARE COURTS AND AGREES NOT TO PLEAD
OR CLAIM IN ANY DELAWARE COURT THAT SUCH LITIGATION BROUGHT THEREIN HAS BEEN
BROUGHT IN ANY INCONVENIENT FORUM AND (C)

 

13



--------------------------------------------------------------------------------

ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT
IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

Section 3.9 Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and this Agreement
supersedes all prior negotiations, agreements or understandings of the Parties
of any nature, whether oral or written, relating thereto.

Section 3.10 Amendment. This Agreement may be modified, amended or supplemented
only by written agreement executed by the Parties.

Section 3.11 Waiver; Remedies. No delay on the part of First Solar or SunPower
in exercising any right, power or privilege hereunder will operate as a waiver
thereof, nor will any waiver on the part of First Solar or SunPower of any
right, power or privilege hereunder operate as a waiver of any other right,
power or privilege hereunder, nor will any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.

Section 3.12 Facsimile; Counterparts. Except as contemplated by Section 3.3,
neither this Agreement nor any of the rights or obligations hereunder shall be
assigned by any of the parties hereto without the prior written consent of the
other parties. Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of and be enforceable by the parties and their
respective successors and assigns.

Section 3.13 Tax Matters.

(a) If the Partnership or the Operating Company shall be required to withhold
any amounts by reason of any federal, state, local or foreign tax rules or
regulations in respect of any Exchange, the Partnership or the Operating
Company, as the case may be, shall be entitled to take such action as it deems
appropriate in order to ensure compliance with such withholding requirements,
including, without limitation, at its option withholding from, and paying over
to the appropriate taxing authority, any consideration otherwise payable to a
Sponsor under this Agreement, and any such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the person in respect of
which such deduction and withholding was made. Notwithstanding anything to the
contrary herein, each of the Partnership and the Operating Company may, at its
own discretion, require as a condition to the effectiveness of an Exchange that
an exchanging holder of Tendered Units deliver to the Partnership or the
Operating Company, as the case may be, a certification of non-foreign status in
accordance with Treasury Regulation Section 1.1445-2(b).

(b) This Agreement shall be treated as part of the Operating Company Limited
Liability Company Agreement as described in Section 761(c) of the Code and
Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

8point3 General Partner, LLC By:

/s/ Charles D. Boynton

Name: Charles D. Boynton Title: Chief Executive Officer 8point3 Energy Partners
LP By: 8point3 General Partner, LLC, its general partner By:

/s/ Charles D. Boynton

Name: Charles D. Boynton Title: Chief Executive Officer 8point3 Operating
Company, LLC By: 8point3 Energy Partners LP, its managing member By: 8point3
General Partner, LLC, its general partner By:

/s/ Charles D. Boynton

Name: Charles D. Boynton Title: Chief Executive Officer SunPower YC Holdings,
LLC By:

/s/ Kenneth Mahaffey

Name: Kenneth Mahaffey Title: Assistant Secretary First Solar 8point3 Holdings,
LLC By:

/s/ Alexander R. Bradley

Name: Alexander R. Bradley Title: Vice President, Treasury and Project Finance

Signature Page to the Exchange Agreement